DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Claim 18 is cancelled. 

Claims 1-17 are pending.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 11:
the plurality of pixels includes a first pixel, a second pixel, a third pixel, a fourth pixel, and a fifth pixel, 
the color separation device includes a first element arranged opposite to the first pixel, a second element arranged opposite to the second pixel, a third element arranged opposite to the third pixel, a fourth element arranged opposite to the fourth pixel, and a fifth element arranged opposite to the fifth pixel, in a thickness direction, 
wherein
the first pixel is arranged between the fourth pixel and the second pixel in the first direction, 
the third pixel is arranged between the second pixel and the fifth pixel in the first direction, 
the first element, the second element, and the fourth element are configured to diffract light of a first color wavelength to be gathered at the first pixel, 
the first element, the second element, and the third element are configured to diffract light of a second color wavelength to be gathered at the second pixel, and 
the second element, the third element, and the fifth element are configured to diffract light of a third color wavelength to be gathered at the third pixel”



Specification
The disclosure is objected to because of the following informalities: there is no the description of claim 11 disclosed in the present specification. Claim 11 cited in the original disclosure, therefore, claim 11 in the specification is not a new subject matter.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180081190) in view of Suzuki et al. (US 5959704) and KADORIKU et al. (JP 2010281850) [or Takai et al. (JP 2000305488)].

    PNG
    media_image1.png
    385
    360
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    522
    444
    media_image2.png
    Greyscale

Regard claim 1, Lee et al. disclose a display device comprising: 
a display panel 300 including a plurality of pixels (see Fig. 1); 
a color separation device [a grating pattern 170 dependent on a wavelength band of light [0074]] facing the pixels, including a main surface with a convex/concave pattern, and configured to: 
separate an incident light into a plurality of separated lights, and 
output the plurality of separated lights to the plurality of pixels; and 
an illumination device 100 including a plurality of light sources 110 and configured to emit the incident light to the color separation device, wherein 

Lee fail to disclose a display panel including a plurality of pixels, wherein (1) pixels among the plurality of pixels associated with different colors are arranged in a first direction and pixels among the plurality of pixels associated with a same color are arranged in a second direction orthogonal to the first direction; (2) respective ones of the plurality of light sources have a first optional angle spread in the first direction and a second optional angle spread in the second direction, and the second optional angle spread is wider than the first optional angle spread.  

    PNG
    media_image3.png
    605
    1051
    media_image3.png
    Greyscale

Suzuki et al. teach the display device 10 comprising a one-dimensional diffraction grating 12, a condenser lens 14 (an array of micro-lenses), and a light valve 16, which  includes a liquid crystal panel with a plurality of pixels, wherein (1) pixels among the plurality of pixels associated with different colors [color display electrodes 26R, 26G and 
26B as display dots as shown in Fig. 14] are arranged in a first direction and pixels among the plurality of pixels associated with a same color are arranged in a second direction orthogonal to the first direction.

    PNG
    media_image4.png
    472
    744
    media_image4.png
    Greyscale

KADORIKU et al. teach a direct backlight device or like that illuminates a display panel, wherein (2) respective ones of the plurality of light sources have a first optional angle spread in the first direction and a second optional angle [with 90 degrees] spread in the second direction and the second optional angle spread is nearly equal to the first optional angle spread as Fig. 3 shown.  However, Takai et al. teach LED module block the second optional angle spread is wider than the first optional angle spread as shown in Fig. 1 of Takai.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form light sources with the rectangular openings, in which the second optional angle spread is wider than the first optional angle spread, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of rectangular of the LED for the purpose of design choice.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Lee et al. disclosed with a plurality of pixels, wherein (1) pixels among the plurality of pixels associated with different colors are arranged in a first direction and pixels among the plurality of pixels associated with a same color are arranged in a second direction orthogonal to the first direction for realizing a highly effective and bright display (col. 16 lines 42-43) as Suzuki et al. taught; (2) respective ones of the plurality of light sources have a first optional angle spread in the first direction and a second optional angle spread in the second direction, and the second optional angle spread is wider than the first optional angle spread for improving irregular luminance as KADORIKU or Katai taught.

    PNG
    media_image5.png
    421
    795
    media_image5.png
    Greyscale



Regard claim 3, Suzuki et al. disclose the display device, wherein the plurality of pixels includes a plurality of first pixels and a plurality of second pixels, the plurality of first pixels are arranged side by side in the first direction, respective colors of the plurality of first pixels are different from each other, the plurality of second pixels are arranged side by side in the second direction, and respective colors of the plurality of second pixels are the same (see Fig. 14).

Regard claim 4, Suzuki et al. disclose the display device, wherein respective ones of the plurality of pixels have a short side in the first direction and a long side in the second direction (see Fig. 14).

Regard claim 13, Lee et al. disclose the display device, wherein the plurality of pixels includes a first pixel, a second pixel, and a third pixel that are adjacent to each other in the first direction, and a distance between the plurality of pixels and the color separation device is not more than six times as long as a group width of the first pixel, the second pixel, and the third pixel, in the first direction (see Figs. 3-5).

Regard claim 14, Lee et al. disclose the display device, wherein the distance is not more than four times as long as the group width (see Figs. 3-5).

Regard claim 15, Lee et al. disclose the display device, wherein the plurality of pixels includes a first pixel, a second pixel, and a third pixel that are adjacent to each other in the first direction, and a distance between the display panel and the color separation device is not more than six times as long as a group width of the first pixel, the second pixel, and the third pixel, in the first direction (see Figs. 3-5).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180081190) in view of Suzuki et al. (US 5959704) and KADORIKU et al. (JP 2010281850) [or Takai et al. (JP 2000305488)] as applied to claim 1 in view of Numata et al. (US20050041174).

Lee et al. fail to disclose the display device further comprising a diffusion plate, wherein the plurality of pixels are located between the diffusion plate and the color separation device.

Numata et al. teach the display device further comprising a diffusion plate 18, wherein the plurality of pixels 20 are located between the diffusion plate 18 and the color separation device 15 (see Fig. 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Lee et al. disclosed with the display device further comprising a diffusion plate, wherein the plurality of pixels are located between the diffusion plate and the color separation device for increased the angle correction [0059] as Numata taught.

Allowable Subject Matter

1	Claims 16-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 16 is allowed since there is no prior teaches a display device comprising:
the plurality of pixels includes a first pixel, a second pixel, a third pixel, a fourth pixel, and a fifth pixel, 
the color separation device includes a first element, a second element, and a third element, 
the first pixel is arranged between the fourth pixel and the second pixel in the first direction, 
the third pixel is arranged between the second pixel and the fifth pixel in the first direction, 
the first element is arranged opposite to the first pixel in a thickness direction, and is configured to diffract light of a first color wavelength to the first pixel, light of a second color wavelength to the second pixel, and light of a third color wavelength to the fourth pixel, 
the second element is arranged opposite to the second pixel in the thickness direction, and is configured to diffract the light of the first color wavelength to the first pixel, the light of the second color wavelength to the second pixel, and the light of the third color wavelength to the third pixel, and  
the third element is arranged opposite to the third pixel in the thickness direction, and is configured to diffract the light of the first color wavelength to the fifth pixel, the light of the second color wavelength to the second pixel, and the light of the third color wavelength to the third pixel.  

Claim 17 is allowed since it depends on the allowed claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2.	Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 is allowed since there is no prior teaches a display device, wherein
the plurality of pixels includes a first pixel, a second pixel, a third pixel, a fourth pixel, and a fifth pixel, 
the color separation device includes a first element, a second element, and a third element, 
the first pixel is arranged between the fourth pixel and the second pixel in the first direction, 
the third pixel is arranged between the second pixel and the fifth pixel in the first direction, 
the first element is arranged opposite to the first pixel in a thickness direction, and is configured to diffract light of a first color wavelength to the first pixel, light of a second color wavelength to the second pixel, and light of a third color wavelength to the fourth pixel, 
the second element is arranged opposite to the second pixel in the thickness direction, and is configured to diffract the light of the first color wavelength to the first pixel, the light of the second color wavelength to the second pixel, and the light of the third color wavelength to the third pixel, and  
the third element is arranged opposite to the third pixel in the thickness direction, and is configured to diffract the light of the first color wavelength to the fifth pixel, the light of the second color wavelength to the second pixel, and the light of the third color wavelength to the third pixel.  
Claims 6-10 are allowed since they depend on the allowed claim 5.

Claim 11 is allowed since there is no prior teaches a display device, wherein
the plurality of pixels includes a first pixel, a second pixel, a third pixel, a fourth pixel, and a fifth pixel, 
the color separation device includes a first element arranged opposite to the first pixel, a second element arranged opposite to the second pixel, a third element arranged opposite to the third pixel, a fourth element arranged opposite to the fourth pixel, and a fifth element arranged opposite to the fifth pixel, in a thickness direction, 
wherein
the first pixel is arranged between the fourth pixel and the second pixel in the first direction, 
the third pixel is arranged between the second pixel and the fifth pixel in the first direction, 
the first element, the second element, and the fourth element are configured to diffract light of a first color wavelength to be gathered at the first pixel, 
the first element, the second element, and the third element are configured to diffract light of a second color wavelength to be gathered at the second pixel, and 
the second element, the third element, and the fifth element are configured to diffract light of a third color wavelength to be gathered at the third pixel.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871